DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Response, filed 4/26/2021, with respect to the Non-Final Office Acton have been fully considered and are persuasive.  All previous objections and rejections have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Heslin on 5/12/2021.
The application has been amended as follows: 
Claim 1:
Line 5: amend "the target tissue" to recite "a target tissue"
Line 10: amend "the product to recite "a product"
Line 11: amend "the tissue" to recite "the target tissue
Line 12; amend  "the tissue" to recite "the target tissue"

Claim 3:
Line 2 amend "the range" to recite "a range"

Claim 4:
Line 1 amend "the peak" to recite "a peak"

Claim 6:
Lines 1-2 amend "the resultant variable " to recite "a resultant variable"

Claim 26:
Line 8 amend "the product" to recite "a product"
Line 10 amend "the tissue" to recite "a tissue"

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the invention is directed towards a method and system for inducing an observable response in smooth muscle which includes electrically stimulating with an electrode after manually engaging the electrode with the target tissue in order to observe a response.  The prior art fails to disclose or render obvious all of the limitations of the claimed invention in combination with the electrodes applying a stimulatory pulse comprising an undriven capacitive discharge consisting of an initial discharge with an exponential waveform having a time constant equal to a product of an uncontrolled tissue resistance and a capacitance of a capacitor in a closed circuit with the target tissue..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792